Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/8/2021, with respect to the rejection(s) of claim(s) 17 and 29 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Taylor (2015/0128733) see rejection below.
Regarding claim 17, applicant argues the introduction of a threshold is not indefinite because the other threshold of the claims is a voltage threshold. Examiner maintains the differentiation is insufficient since “said first energy store exceeds a threshold voltage” and “said second energy store exceeds a threshold” are not clear that these thresholds are different because one is a more generic phrasing of the other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 17, the third from final line recites “a threshold” which is not clear if this is meant to be the same or a different threshold as already introduced.
Claim 29 recites “a pre-determined threshold” in the last line of the claim which is unclear if this is the same or a different “a pre-determined threshold” was already introduced in line 6.
Claims 17-28 and 30-32 are rejected for their dependence on rejected claims 17 and 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-25, 27 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir in view of Taylor (2010/0264906).
Regarding claim 17, Shamir teaches an apparatus (Figs 1, 2 and 4) comprising a meter (100) for measuring consumption of electrical energy (see [0023]) and carrying out wireless transmission of data representative of current (see [0025]) that flows through a conductor (130), said apparatus comprising a current sensor (410), a threshold detector (450), a processor (microcontroller, Fig 2), a first switch (454), a second switch (452), a first wireless-transmitter (RF Transceiver 240, Fig 2), a first energy store (440), a second energy store (470), and a voltage meter (460 and 450 measure voltage see [0033]), wherein said current sensor uses a primary current flowing through said conductor (Primary current shown in Fig 4) to induce a secondary current (device side of Fig 4), wherein said first energy store connects to said 
Shamir does not explicitly teach wherein the processor controls the switching.
Taylor however teaches a similar apparatus (3a) including wherein the processor (310 see 0047 and 0062]) controls the switching (of 140) controlling the wireless transmitter (150).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Shamir to include the processor of Taylor to more accurately control the power levels of the transmitter with the available power resulting in a more robust system able to transmit in additional situations as suggested by Taylor (see [0047])

Regarding claim 18, Shamir in view of Taylor teaches the apparatus of claim 17, and Shamir further teaches said apparatus further comprising a non-volatile memory (230), wherein said processor is a microprocessor in communication with said memory (Fig 2), and wherein said microprocessor 

Regarding claim 19, Shamir in view of Taylor teaches the apparatus of claim 18, and Shamir further teaches further comprising a second wireless-transmitter connected to said processor (250), wherein microprocessor is configured to instruct a message to be transmitted using said second transmitter on completion of a charging cycle of said first energy store (See [0026]).

Regarding claim 20, Shamir in view of Taylor teaches the apparatus of claim 18, and Shamir further teaches wherein said second wireless- transmitter is configured to operate on a short-range network selected from the group consisting of Zigbee, Zigflee Green Power, Bluetooth, "Bluetooth Low Energy" or Wi-Fi (see [0043]).

Regarding claim 21, Shamir in view of Taylor teaches the apparatus of claim 17, and Shamir further teaches wherein said first wireless- transmitter is configured to operate on a long-range network of LPWAN type (see [0043]).

Regarding claim 22, Shamir in view of Taylor teaches apparatus of claim 17, and Shamir further teaches comprising a discharger connected to said first energy store (zener diode), wherein said processor is configured to cause said discharger to discharge said first energy store (preventing overcharge by intentional discharge [0033]).



Regarding claim 24, Shamir in view of Taylor teaches the apparatus of claim 23, and Shamir further teaches wherein said data item representing a duration (see [0024] consumption per unit of time) is a value indicative of a number of charging cycles of said first energy store (determined by counter which counts charges of 440 see [0026-0027]).

Regarding claim 25, Shamir in view of Taylor teaches the apparatus of claim 17, and Shamir further teaches comprising a clock, thereby permitting a data item representing a duration to be transmitted said data item having been determined by said processor (clock synchronization see [0024]).

Regarding claim 27, Shamir in view of Taylor teaches the apparatus of claim 17, and Shamir further teaches comprising a rectifier (430) connected to said current sensor (Fig 4), wherein said rectifier is configured to rectify said secondary current (performance of same element described in embodiment of Fig 3, see [0030] for description of 330 which applies to embodiment of Fig 4 item 430).

Regarding claim 29, Shamir teaches a method for metering consumption of electrical energy (see [0022-0025 and 0033]), said method comprising using an induced current (Fig 4, from 410), charging a first energy store (440), thereby causing said first energy store to store electrical energy (see [0033]), triggering energy transfer stored in said first energy store to a second energy store (470) when a voltage across terminals of said first energy store reaches a pre-determined threshold (determined by 450, see[0033]), and using a transmitter (Fig 2, 240), transmitting a message when both data 
Shamir does not explicitly teach wherein the processor controls the switching.
Taylor however teaches a similar method (3a) including wherein the processor (310 see 0047 and 0062]) controls the switching (of 140) controlling the wireless transmitter (150).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Shamir to include the processor of Taylor to more accurately control the power levels of the transmitter with the available power resulting in a more robust system able to transmit in additional situations as suggested by Taylor (see [0047])

Regarding claim 30, Shamir in view of Taylor teaches the method of claim 29, and Shamir further teaches wherein said data item representing a duration corresponds to a count of the number of charging cycles experienced by said first energy store (Fig 4 output of threshold triggers count which represents consumption over time).

Regarding claim 31, Shamir in view of Taylor teaches the method as claim 29, and Shamir further teaches wherein said data item representing a duration corresponds to an elapsed time as determined by using a clock (synchronization of clocks see [0024]).

Regarding claim 32, Shamir in view of Taylor teaches the method of claim 29, and Shamir further teaches comprising discharging said first energy store after having either transferred energy from said .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir in view of Taylor in view of Saxby (2013/0187637).
Regarding claim 26, Shamir in view of Taylor teaches the apparatus of claim 17, but does not explicitly teach wherein said second energy store comprises a super-capacitor.
Saxby however teaches a similar apparatus (Fig 4) including wherein the energy store comprises a super-capacitor (see [0063]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Shamir in view of Taylor to include the super capacitor of Saxby to prevent losses from continuous storage of energy in the energy store thereby making the apparatus more efficient with harvested energy. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir in view of Taylor in view of Luo (2016/0084879).
Regarding claim 28, Shamir in view of Luo teaches the apparatus of claim 17, but does not explicitly teach comprising a near-field communication circuit connected to a memory of said processor.
Luo however teaches a similar apparatus (Figs 1 and 2) comprising a near-field communication circuit (see [0028]) connected to a memory of said processor (Fig 2).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Shamir in view of Taylor to include the near field communication to decrease power consumption of the transmitter thereby increasing the power efficiency of the apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                     

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867